
	

113 HR 285 IH: Veterans, Women, Families with Children, Race, and Persons with Disabilities Housing Fairness Act of 2013
U.S. House of Representatives
2013-01-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 285
		IN THE HOUSE OF REPRESENTATIVES
		
			January 15, 2013
			Mr. Al Green of Texas
			 (for himself, Mr. Hastings of Florida,
			 Ms. Schakowsky,
			 Mr. Clay, Mr. Hinojosa, Mr.
			 Honda, Ms. Moore,
			 Mr. Rush, Ms. Wilson of Florida,
			 Mr. Grijalva, and
			 Mr. Serrano) introduced the following
			 bill; which was referred to the Committee
			 on Financial Services
		
		A BILL
		To authorize funds to prevent housing discrimination
		  through the use of nationwide testing, to increase funds for the Fair Housing
		  Initiatives Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans, Women, Families with
			 Children, Race, and Persons with Disabilities Housing Fairness Act of
			 2013 or the Housing Fairness Act of 2013.
		2.Testing for
			 discrimination
			(a)In
			 GeneralThe Secretary of Housing and Urban Development shall
			 conduct a nationwide program of testing to—
				(1)detect and
			 document differences in the treatment of persons seeking to rent or purchase
			 housing or obtain or refinance a home mortgage loan, and measure patterns of
			 adverse treatment because of the race, color, religion, sex, familial status,
			 disability status, or national origin of a renter, home buyer, or borrower;
			 and
				(2)measure the
			 prevalence of such discriminatory practices across the housing and mortgage
			 lending markets as a whole.
				(b)AdministrationThe
			 Secretary of Housing and Urban Development shall enter into agreements with
			 qualified fair housing enforcement organizations, as such organizations are
			 defined under subsection (h) of section 561 of the Housing and Community
			 Development Act of 1987 (42 U.S.C. 3616a(h)), for the purpose of conducting the
			 testing required under subsection (a).
			(c)Program
			 requirementsThe Secretary
			 shall—
				(1)submit to the Congress an evaluation by the
			 Secretary of the effectiveness of the program under this section; and
				(2)issue regulations
			 that require each application for the program under this section to
			 contain—
					(A)a description of
			 the assisted activities proposed to be undertaken by the applicant;
					(B)a description of
			 the experience of the applicant in formulating or carrying out programs to
			 carry out the activities described in subsection (a); and
					(C)a description of
			 proposed procedures to be used by the applicant for evaluating the results of
			 the activities proposed to be carried out under the program.
					(d)ReportThe
			 Secretary of Housing and Urban Development shall report to Congress—
				(1)on a biennial
			 basis, the aggregate outcomes of testing required under subsection (a) along
			 with any recommendations or proposals for legislative or administrative action
			 to address any issues raised by such testing; and
				(2)on an annual basis, a detailed summary of
			 the messages received by the Office of Fair Housing and Equal Opportunity of
			 the Department through its 24-hour toll-free telephone hotline, through
			 electronic mail, and through its website.
				The
			 Secretary may submit the reports required under paragraph (1) of this
			 subsection as part of the reports prepared in accordance with paragraphs (2)
			 and (6) of section 808(e) of the Fair Housing Act (42 U.S.C. 3608(e)) and
			 section 561(j) of the Housing and Community Development Act of 1987 (42 U.S.C.
			 3616a(j)).(e)Use of
			 ResultsThe results of any
			 testing required under subsection (a) may be used as the basis for the
			 Secretary, or any Federal agency authorized to bring such an enforcement
			 action, or any State or local government or agency, public or private nonprofit
			 organization or institution, or other public or private entity that the
			 Secretary has entered into a contract or cooperative agreement with under
			 section 561 of the Housing and Community Development Act of 1987 (42 U.S.C.
			 3616a) to commence, undertake, or pursue any investigation or enforcement
			 action to remedy any discriminatory housing practice (as such term is defined
			 in section 802 of the Fair Housing Act (42 U.S.C. 3602)) uncovered as a result
			 of such testing.
			(f)DefinitionsAs
			 used in this section:
				(1)Disability
			 statusThe term disability status has the same
			 meaning given the term handicap in section 802 of the Civil Rights
			 Act of 1968 (42 U.S.C. 3602).
				(2)Familial
			 statusThe term familial status has the same meaning
			 given that term in section 802 of the Civil Rights Act of 1968 (42 U.S.C.
			 3602).
				(g)Relationship to
			 other lawsNothing in this section may be construed to amend,
			 alter, or affect any provision of criminal law or the Truth in Lending Act (15
			 U.S.C. 1601 et seq.).
			(h)RegulationsNot
			 later than the expiration of the 180-day period beginning on the date of the
			 enactment of this Act, the Secretary of Housing and Urban Development shall
			 issue regulations that establish minimum standards for the training of testers
			 of organizations conducting testing required under subsection (a). Such
			 regulations shall serve as the basis of an evaluation of such testers, which
			 shall be developed by the Secretary, and such regulations shall be issued after
			 notice and an opportunity for public comment in accordance with the procedure
			 under section 553 of title 5, United States Code, applicable to substantive
			 rules (notwithstanding subsections (a)(2), (b)(B), and (d)(3) of such section).
			(i)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out the provisions of this section $15,000,000 for each of fiscal years 2014
			 through 2018.
			3.Increase in
			 funding for the Fair Housing Initiatives Program
			(a)In
			 generalSection 561 of the
			 Housing and Community Development Act of 1987 (42 U.S.C. 3616a) is
			 amended—
				(1)in subsection
			 (b)—
					(A)in paragraph (1),
			 by inserting qualified before private nonprofit fair
			 housing enforcement organizations,; and
					(B)in paragraph (2),
			 by inserting qualified before private nonprofit fair
			 housing enforcement organizations,;
					(2)by striking
			 subsection (g) and inserting the following:
					
						(g)Authorization of
				Appropriations
							(1)In
				generalThere are authorized to be appropriated to carry out the
				provisions of this section $42,500,000 for each of fiscal years 2014 through
				2018, of which—
								(A)not less than 75
				percent of such amounts shall be for private enforcement initiatives authorized
				under subsection (b);
								(B)not more than 10
				percent of such amounts shall be for education and outreach programs under
				subsection (d); and
								(C)any remaining
				amounts shall be used for program activities authorized under this
				section.
								(2)AvailabilityAny
				amount appropriated under this section shall remain available until expended to
				carry out the provisions of this
				section.
							;
				(3)in subsection (h),
			 in the matter following subparagraph (C), by inserting and meets the
			 criteria described in subparagraphs (A) and (C) after
			 subparagraph (B); and
				(4)in subsection
			 (d)—
					(A)in paragraph
			 (1)—
						(i)in
			 subparagraph (C), by striking and at the end;
						(ii)in
			 subparagraph (D), by striking the period and inserting ; and;
			 and
						(iii)by
			 adding after subparagraph (D) the following new subparagraph:
							
								(E)websites and other
				media
				outlets.
								;
						(B)in paragraph (2),
			 by striking or other public or private entities and inserting
			 or other public or private nonprofit entities; and
					(C)in paragraph (3),
			 by striking or other public or private entities and inserting
			 or other public or private nonprofit entities.
					(b)RegulationsNot later than the expiration of the
			 180-day period beginning on the date of the enactment of this Act, the
			 Secretary of Housing and Urban Development shall issue regulations that
			 establish minimum standards for the training of testers of organizations funded
			 with any amounts made available to carry out this section for any of fiscal
			 years 2014 through 2018. Such regulations shall serve as the basis of an
			 evaluation of such testers, which shall be developed by the Secretary, and
			 shall be issued after notice and an opportunity for public comment in
			 accordance with the procedure under section 553 of title 5, United States Code,
			 applicable to substantive rules (notwithstanding subsections (a)(2), (b)(B),
			 and (d)(3) of such section).
			4.Sense of
			 CongressIt is the sense of
			 Congress that the Secretary of Housing and Urban Development should—
			(1)fully comply with
			 the requirements of section 561(d) of the Housing and Community Development Act
			 of 1987 (42 U.S.C. 3616a(d)) to establish, design, and maintain a national
			 education and outreach program to provide a centralized, coordinated effort for
			 the development and dissemination of the fair housing rights of individuals who
			 seek to rent, purchase, sell, or facilitate the sale of a home;
			(2)expend for such education and outreach
			 programs all amounts appropriated for such programs;
			(3)promulgate
			 regulations regarding the fair housing obligations of each recipient of Federal
			 housing and community development funds to affirmatively further fair housing,
			 as that term is defined under title VIII of the Civil Rights Act of 1968 (42
			 U.S.C. 3601 et seq.); and
			(4)fully comply with the requirements of
			 section 810(a) of the Fair Housing Act (42 U.S.C. 3610(a)).
			5.Grants to private
			 entities to study housing discrimination
			(a)Grant
			 ProgramThe Secretary of Housing and Urban Development shall
			 carry out a competitive matching grant program to assist public and private
			 nonprofit organizations in—
				(1)conducting
			 comprehensive studies that examine—
					(A)the causes of
			 housing discrimination and segregation;
					(B)the effects of
			 housing discrimination and segregation on education, poverty, and economic
			 development; or
					(C)the incidences, causes, and effects of
			 housing discrimination and segregation on veterans and military personnel;
			 and
					(2)implementing pilot
			 projects that test solutions that will help prevent or alleviate housing
			 discrimination and segregation.
				(b)EligibilityTo
			 be eligible to receive a grant under this section, a public or private
			 nonprofit organization shall—
				(1)submit an
			 application to the Secretary of Housing and Urban Development, containing such
			 information as the Secretary shall require;
				(2)agree to provide
			 matching non-Federal funds for 50 percent of the total amount of the grant,
			 which matching funds may include items donated on an in-kind contribution
			 basis; and
				(3)meet the requirements of a qualified fair
			 housing enforcement organization, as such term is defined in section 561(h) of
			 the Housing and Community Development Act of 1987 (42 U.S.C. 3616a(h)), or
			 subcontract with a qualified fair housing enforcement organization as a primary
			 subcontractor.
				(c)ReportThe Secretary of Housing and Urban
			 Development shall submit a report to the Congress on a biennial basis that
			 provides a detailed summary of the results of the comprehensive studies and
			 pilot projects carried out under subsection (a), together with any
			 recommendations or proposals for legislative or administrative actions to
			 address any issues raised by such studies. The Secretary may submit the reports
			 required under this subsection as part of the reports prepared in accordance
			 with paragraphs (2) and (6) of section 808(e) of the Fair Housing Act (42
			 U.S.C. 10 3608(e)) and section 561(j) of the Housing and Community Development
			 Act of 1987 (42 U.S.C. 3616a(j)).
			(d)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out the provisions of this section $5,000,000 for each of fiscal years 2014
			 through 2018.
			6.Limitation on use
			 of fundsNone of the funds
			 made available under this Act, or the amendments made by this Act, may be used
			 for any political activities, political advocacy, or lobbying (as such terms
			 are defined by Circular A–122 of the Office of Management and Budget, entitled
			 Cost Principles for Non-Profit Organizations), or for expenses
			 for travel to engage in political activities or preparation of or provision of
			 advice on tax returns.
		
